UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7029


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KIM A. PRATER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:03-cr-00075-jpj-mfu—1; 1:01-cr-00018-jpj-1)


Submitted:   November 18, 2010              Decided:   December 1, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Kim A. Prater, Appellant       Pro Se.      Steven Randall Ramseyer,
Assistant United States        Attorney,    Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kim     A.    Prater        appeals     the    district         court’s    order

denying his 18 U.S.C. § 3582(c) (2006) motion for a sentence

reduction.       We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district        court.               United         States         v.        Prater,        Nos.

1:03-cr-00075-jpj-mfu-1; 1:01-cr-00018-jpj-1 (W.D. Va. June 18,

2010).

              Prater       also    appeals      the    denial      of       his   28   U.S.C.A.

§ 2255 (West Supp. 2010) motion.                      The order is not appealable

unless    a    circuit          justice    or   judge       issues      a    certificate     of

appealability.         28 U.S.C. § 2253(c)(1) (2006).                       A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies           this     standard         by     demonstrating         that

reasonable       jurists          would     find      that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies     relief          on     procedural        grounds,       the       prisoner       must

demonstrate         both    that     the    dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

                                                2
We   have   independently    reviewed      the   record    and    conclude    that

Prater has not made the requisite showing.                Accordingly, we deny

a    certificate   of   appealability      and   dismiss    the    appeal.      We

dispense    with   oral     argument    because     the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                       3